Exhibit 10.12(f)

 

AMENDMENT NO. 3 TO

COMMITMENT LETTER

 

This AMENDMENT NO. 3 TO COMMITMENT LETTER (the “Amendment”) is made and entered
into as of March 9, 2006 by and between Countrywide Warehouse Lending (“Lender”)
and Aames Capital Corporation, Aames Funding Corporation, Aames Investment
Corporation, and Aames Financial Corporation (jointly, the “Borrower”). This
Amendment amends that certain Commitment Letter by and between Lender and
Borrower dated as of March 25, 2005 (the “Commitment Letter”), which supplements
that certain Revolving Credit and Security Agreement by and between Lender and
Borrower dated as of July 1, 2003 (as may be amended from time to time, the
“Credit Agreement”).

 

R E C I T A L S

 

Lender and Borrower have previously entered into the Commitment Letter and
Credit Agreement pursuant to which Lender may, from time to time, provide
Borrower credit in the form of a warehouse line secured by residential mortgage
loans. Lender and Borrower hereby agree that the Commitment Letter shall be
amended as provided herein.

 

In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and Borrower hereby agree as follows:

 

1.                                       Financial Covenants. Section (b).
Lender and Borrower agree that effective as of the date of the Amendment
Financial Covenants Sections (b), (c) and (d) shall be deleted in their entirety
and replaced as follows:

 

“(b)                           Adjusted Leverage Ratio: 7:1

 

(c)                              Maximum ratio of Total Liabilities (including
outstanding balances on warehouse lines, repurchase facilities, off balance
sheet financing and outstanding debt related to the REIT) to Tangible Net Worth:
20:1

 

(d)                             Minimum Liquidity: Borrower shall maintain at
all times cash or Cash Equivalents of $38,000,000.”

 

2.                                       Waiver. Upon execution of the
Amendment, Borrower and Lender agree that any non-compliance or violation of the
Adjusted Leverage Ratio (Financial Covenant (b) of the Commitment), the Maximum
Ratio of Total Liabilities to Tangible Net Worth (Financial Covenant (c) of the
Commitment Letter) or Maximum Liquidity (Financial Covenant (d) of the
Commitment Letter) on or after December 31, 2005 and up to the date of the
Amendment are hereby waived.

 

3.                                       No Other Amendments; Conflicts with
Previous Amendments. Other than as expressly modified and amended herein, the
Commitment Letter shall remain in full force and effect and nothing herein shall
affect the rights and remedies of Lender as provided under the Commitment Letter
and Credit Agreement. To the extent any amendments to the Commitment Letter
contained herein conflict with any previous amendments to the Commitment Letter,
the amendments contained herein shall control.

 

4.                                       Capitalized Terms. Any capitalized term
used herein and not otherwise defined herein shall have the meaning ascribed to
such term in the Credit Agreement.

 

4.                                       Facsimiles. Facsimile signatures shall
be deemed valid and binding to the same extent as the original.

 

 

IN WITNESS WHEREOF, Lender and Borrower have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the date
first written above.

 

 

COUNTRYWIDE WAREHOUSE LENDING

 

AAMES CAPITAL CORPORATION

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

Signature

 

 

Signature

 

 

 

Name:

 

Name:

Jon D. Van Deuren

 

 

 

Title:

 

Title:  Executive Vice President – Finance and
Chief Financial Officer

 

--------------------------------------------------------------------------------


 

(SIGNATURES CONTINUE ON PAGE 2)

 

 

AAMES FUNDING CORPORATION

 

AAMES INVESTMENT CORPORATION

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

Signature

 

 

 

Signature

 

 

 

 

Name:

Jon D. Van Deuren

 

Name:

Jon D. Van Deuren

 

 

 

Title:  Executive Vice President – Finance and
Chief Financial Officer

 

Title:  Executive Vice President – Finance and
Chief Financial Officer

 

 

 

 

 

 

AAMES FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Signature

 

 

 

 

 

 

Name:

Jon D. Van Deuren

 

 

 

 

 

Title:  Executive Vice President – Finance and
Chief Financial Officer

 

 

 

2

--------------------------------------------------------------------------------